Citation Nr: 1107404	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUE

Whether the character of the appellant's service is a bar to VA 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 1989 to 
February 2003, when he received a dishonorable discharge from 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the RO in Wichita, 
Kansas, which determined that the character of the appellant's 
discharge was a bar to VA benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that his dishonorable discharge should not 
be held as a bar to VA benefits due to two discharges to reenlist 
that occurred prior to his conviction for felonies at a general 
court-martial in July 1998.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A 
discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory 
bars listed in 38 C.F.R. § 3.12(d).  A dishonorable discharge by 
reason of the sentence of a general court martial is a statutory 
bar.  See 38 C.F.R. § 3.12(c).  

The appellant entered active duty in September 1989, for a four 
year tour of duty.  He was discharged to reenlist in June 1993, 
three months short of the conclusion of his original tour of 
duty.  The reenlistment was for an additional two years of 
service.  The appellant was discharged to reenlist again in March 
1995, again three months short of the conclusion of his tour, for 
an additional two years of service.  The appellant's final, 
scheduled discharge was to occur in March 1997.  The appellant 
was arrested and confined pending a Court Martial prior to March 
1997.  His discharge was delayed, and he was convicted of 
felonies in July 1998.  He served six years in prison before 
receiving a dishonorable discharge and separating from service in 
February 2003.  

Where a servicemember receives a discharge to reenlist, the 
entire period of service may be held to constitute one period of 
service, and entitlement will be determined by the character of 
the final termination of such period of service.  See 38 U.S.C.A. 
§ 101 (18); 38 C.F.R. § 3.13(b) (2010).  An exception exists.  

The Board notes that 38 C.F.R. § 3.13 generally pertains to 
discharges to change status.  This regulation, by its own terms, 
applies only to the World War I and earlier, World War II, Korean 
Conflict, Vietnam and Peacetime Eras.  38 C.F.R. § 3.13(a).  In 
the instant case, both the appellant's discharges to change 
status occurred in the Persian Gulf War Era, which began in 
August 1990.  See 38 U.S.C.A. § 101 (33).  As such, the instant 
case falls outside the relevant regulation.

38 C.F.R. § 3.13 is a regulatory codification of relevant 
portions of 38 U.S.C.A. § 101, which defines "veteran," the 
periods of war, and provides the exception to discharges to 
change status.  In relevant part, 38 U.S.C.A. § 101 states:

The term "discharge or release" includes (A) 
retirement from the active military, naval, or air 
service, and (B) the satisfactory completion of the 
period of active military, naval, or air service for 
which a person was obligated at the time of entry 
into such service in the case of a person who, due to 
enlistment or reenlistment, was not awarded a 
discharge or release from such period of service at 
the time of such completion thereof and who, at such 
time, would otherwise have been eligible for the 
award of a discharge or release under conditions 
other than dishonorable.  

38 U.S.C.A. § 101 (18).  In essence, this statute constructs an 
unconditional discharge to preserve benefits in situations where 
a servicemember reenlisted prior to completion of a full initial 
term of service, but was ultimately discharged dishonorably.  See 
VAOGCPREC 8-2000, fn. 2 (July 25, 2000).

In this case, the appellant reenlisted in June 1993 and March 
1995 prior to the completion of period of active service for 
which he was obligated at the time of his entry to service.  The 
remaining question is whether the appellant would otherwise have 
been eligible for the award of a discharge or release under 
conditions other than dishonorable in September 1993, at the 
conclusion of his original period of service or in June 1995, at 
the conclusion of his first extension of service.

The events for which the appellant was court-martialed occurred 
on April 2, 1993, and in August and November 1995.  The appellant 
was charged with committing an indecent assault upon a person not 
his wife on or about April 2, 1993.  The April 1993 event was 
clearly within the original term of service.  The appellant 
argued in his August 2008 VA Form 9 that the Army knew of the 
April 1993 event, conducted an investigation, chose not to 
prosecute him, and allowed him to reenlist.  

The relevant case law on dishonorable discharges as a bar to VA 
benefits has dealt with fact patterns where the dishonorable 
conduct began after the reenlistment but before the end of the 
original period of service.  See, e.g., Holmes v. Brown, 10 
Vet.App. 38 (1997).  In this case, the dishonorable conduct 
occurred before reenlistment and before the end of the original 
period of service.  The appellant is correct in pointing to his 
reenlistment after April 2, 1993, as evidence that he was 
eligible to reenlist at that time and in September 1993, at the 
expiration of his original term of service.  

Only records pertaining to the conditions of the appellant's 1998 
court-martial were obtained by the RO.  The Board remands for 
additional service department records, including any Army 
criminal investigation records which may exist and for the 
appellant's service personnel records, to obtain extant records 
of an investigation for an assault occurring on or about April 2, 
1993, and his eligibility for reenlistment approved in light of 
such investigation in June 1993 and March 1995.  The Board notes 
that the appellant's court-martial paperwork indicates that he 
was a member of Company B, 710th Main Support Battalion, 10th 
Mountain Division at Fort Drum, New York.  It is not clear 
whether the appellant was a member of that unit on April 2, 1993.  
The RO should request records searches for the unit to which the 
appellant was assigned as of April 2, 1993.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request a copy 
of the appellant's complete service personnel 
records.  All records received must be 
associated with the claims file.

2.  The RO should also contact the U.S. Army 
Crime Records Center, as well as any other 
appropriate records repository, to attempt to 
obtain records of an investigation involving 
the appellant committing an indecent assault 
upon a person not his wife on or about April 
2, 1993, while assigned Company B, 710th Main 
Support Battalion, 10th Mountain Division at 
Fort Drum, New York, or the unit of 
assignment as of April 2, 1993, shown in the 
appellant's service personnel records.  All 
records received must be associated with the 
claims file.

3.  Then, the RO should readjudicate the 
claim on appeal.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


